Citation Nr: 1759170	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  13-12 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for lumbar spine disability prior to March 5, 2012 and from May 1, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force as an enlisted airman from October 1981 to September 1987, from January to June 1988, from October 1988 to August 1991, and as a commissioned officer from July 1993 to May 2007.  He retired at the rank of major.  

These matters come on appeal before the Board of Veterans Appeals (Board) from an October 2010 rating decision by the Department of Veterans Affairs, Regional Office located in Roanoke, Virginia (RO).  

By the way of a November 2012 rating decision, the RO awarded a temporary total (100 percent) rating for convalescence from lumbar spine surgery, effective from March 5, 2012 to April 30, 2012, which was followed by a continuance of the 10 percent rating.

In May 2015, the Board remanded this case for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board finds remand is warranted for additional development in order to comply with VA's duty to assist.  38 U.S.C. § 5103A (2012).

In accordance with the Board's May 2015 remand directives, the Veteran was to be scheduled for a VA examination to determine the current severity of his service-connected lumbar spine disability

A review of the claim file reveals that the AOJ requested a VA thoracolumbar spine examination in August 2015.  The examination request indicates a notification letter was to be sent to the Veteran and his representative.  The request also includes a notation that the Veteran's address "provided by VBA differs from VHA's database."  The notation further states, "Please verify address for accuracy before mailing exam notification letter."  A second request for an examination was issued by the AOJ in November 2015.  

The evidence of record does not indicate an attempt was made to verify the Veteran's correct mailing address.  The evidence of record from the providing VA medical center shows that the Veteran "failed to rsvp" for his examination, but does not say he failed to appear.  Moreover, multiple "screen shot" data displays from the medical center as recently as March 2017 continue to show the Veteran's address as a postal box in a location different from that reported by the AOJ.  Furthermore, the record does not contain a copy of the examination notification letter, so the Board is unable to conclude the Veteran was provided notice of the scheduled examination.  The address cited twice by the AOJ is the same as the address provided by the Veteran in a document dated in March 2017 that is in the electronic claims record.  

Although the AOJ advised the Veteran in a March 2016 supplemental statement of the case that he had not responded to the medical center's notice of examination, the Board finds that there is good cause for the Veteran's failure to appear.  In light of the above, remand is warranted to reschedule the Veteran's VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA records of evaluation and/or treatment since November 2007.

2.  Take appropriate steps to verify the Veteran's current address. Any attempts to contact the Veteran, or his representative, or verify his address should be documented in the record.

3.  In compliance with the Board's May 2015 remand directives, contact the Veteran and request that he identify any additional medical treatment he has received for his lumbar spine disability.

Take appropriate steps and reasonable efforts to secure copies of any such treatment records identified by the Veteran which are not in the record.  Efforts to obtain these records should be document in the record.

4.  In compliance with the Board's May 2015 remand directives, schedule the Veteran for an examination to determine the current severity of his service-connected lumbar spine disability.  The Veteran's VA claim folder should be made available to, and reviewed by, the examiner.  All indicated tests, including range of motion testing of the thoracolumbar spine, should be performed and the findings (including all orthopedic and neurologic manifestations) should be reported in detail. 

Orthopedic Manifestations: The examiner should provide specific findings as to the range of motion of the thoracolumbar spine.  

The joints involved should be tested in both active and passive motion and with weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing, he or she should explain the basis for this decision.

Any pain during range of motion testing should be noted, and the examiner should accurately measure and report where any recorded pain begins and ends when measuring range of motion. 

The examiner should also note whether there is any objective evidence of weakness, excess fatigability, and/or incoordination associated with the Veteran's disability.  If observed, the examiner should specifically comment on whether the Veteran's range of motion is affected, and if possible, provide the additional loss of motion in degrees. 

Neurologic Manifestations: After considering the Veteran's documented history and information provided by the Veteran during the examination, the examiner should identify all impairments associated with the Veteran's service-connected lumbar spine disability including any associated neurological impairment. 

With regard to any neurological disability resulting from the service-connected lumbar spine disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by the service-connected disability.

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After undertaking any additional development deemed appropriate, adjudicate the claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




